Citation Nr: 0513123	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

An April 2004 Conference Report notes that the veteran 
cancelled his personal hearing and withdrew the issues of 
entitlement to increased evaluation for left ear hearing loss 
and entitlement to service connection for right ear hearing 
loss.


FINDINGS OF FACT

1.  The Board previously denied a claim for service 
connection for PTSD in May 1996 which the veteran did not 
appeal.

2.  The additional evidence received since that May 1996 
decision does not attribute the veteran's PTSD to a verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The Board's May 1996 decision, which denied a claim for 
PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§  20.1100 (2004).

2.  New and material evidence has not been received since 
that May 1996 Board decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent a letter to the veteran advising 
him what evidence was required to reopen his claim.  The 
Board notes that, while the April 2002 notice letter 
erroneously includes a citation to the version of the legal 
authority governing petitions to reopen filed before August 
2001, whereas this veteran's petition to reopen was filed 
after August 2001, the correct legal standard was addressed 
in the September 2003 statement of the case.  The Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the April 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either notify 
VA about any additional evidence that he wanted VA to obtain 
on his behalf  or request the records himself and send them 
to VA.  The Board finds that the veteran was sufficiently put 
on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the April 
2002 notice letter, which preceded the July 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

II.	Procedural History

In September 1993, the veteran submitted an informal claim 
for service connection for PTSD.  In December 1993, the 
veteran's application for compensation was received.  By 
rating decision dated in June 1994, the RO denied service 
connection for PTSD due to the fact that there was no 
corroborated stressor basis for a diagnosis of PTSD and that 
although the veteran had alleged combat stressors, he had not 
furnished a statement of particulars sufficient for a search 
for corroboration of the events.   

In June 1994, the veteran filed his notice of disagreement.  
In August 1994, the RO issued a statement of the case which 
continued the denial of service connection for PTSD on the 
basis that there was still no reasonably credible supporting 
evidence that the claimed inservice stressors actually 
occurred.

A hearing officer's decision dated in September 1994 
continued the prior denial of service connection for PTSD on 
the basis that the evidence submitted by the veteran was not 
considered credible supporting evidence that the claimed 
inservice stressor actually occurred.

An April 1995 supplemental statement of the case continued 
the denial of service connection for PTSD on the basis that 
the fact there was a Marine killed did not provided a 
reasonable basis to support a stressor basis for a diagnosis 
of PTSD.

A May 1996 Board decision denied service connection for PTSD 
on the basis that there was no evidence to verify that the 
veteran was exposed to an event during service that was 
outside the range of usual human experience.  The decision 
noted that there was no evidence to establish that the 
veteran engaged in combat and no report of any unit member 
being exposed to combat.  The decision noted that the veteran 
reported feeling responsible for a friend's death, but that 
he initially provided an incorrect name and that even though 
the veteran was subsequently able to provide a correct name, 
and the name, as corrected, was listed in the Vietnam 
Veteran's Memorial Book of Names, there was no evidence 
showing that the veteran was present at the time of his 
friend's death.  The decision stated that the veteran had 
testified that the way it was told to him, his friend was 
killed instantly.  The Board determined that based on the 
diagnostic criteria provided in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (3rd. ed. 1980) for PTSD, being orally informed of 
the death of a fellow Marine was an experience far different 
than personally witnessing the death or wounding of that 
comrade in arms, that it was within the course of ordinary 
human experience to be orally informed of the death of 
someone the veteran knew, and therefore the event did not 
rise to the level of an event which would provoke significant 
symptoms of distress in almost anyone.  In addition, 
regarding the veteran's other stressors, it was found that 
there was no independent corroboration of the veteran's 
statements.

A July 2002 rating decision denied the veteran's request to 
reopen his claim for service connection for PTSD, and the 
veteran submitted a timely notice of disagreement.  A 
statement of the case was issued which reopened the veteran's 
claim but denied service connection on the basis that 
although the evidence submitted provide circumstances 
surrounding the death of a soldier identified by the veteran 
as having died in an accident in Vietnam, there was no 
verification of an inservice stressor as there was no method 
of verifying the veteran's claim that he provided alcohol to 
the deceased soldier and that this contributed to his death, 
there was no mention of alcohol being involved in the 
accident, and the veteran was not shown to have been present 
at the accident or that he participated in the post accident 
investigation and/or clean up process. 

The veteran timely perfected his appeal.

III.	Laws and Regulations

The veteran's application to reopen his claim of service 
connection for PTSD was received in October 2001.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

At the time of the May 1996 Board decision, 38 C.F.R. § 
3.304(f) provided that:  
Service connection for [PTSD] requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war [POW], [POW] 
experience which satisfies the requirements of [38 C.F.R.] § 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.

Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997) and the revised 38 
C.F.R. § 3.304(f) was made effective March 7, 1997, the date 
of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that:  Service connection 
for [PTSD] requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Later, 38 C.F.R. § 3.304(f) was amended on March 7, 2002, but 
the change made by these amendments addressed only claims of 
service connection for PTSD based on veterans who were POWs 
or who sustained a personal assault during service.  Neither 
change is applicable to the present claim.  



IV.	Discussion

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants reopening the 
veteran's claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

In May 1996 the veteran was notified of the Board decision 
denying his claim for service connection for PTSD and 
apprised of his procedural and appellate rights; but he did 
not appeal that decision, so it is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. §§  20.1100.  This, in turn, 
means to reopen this claim and warrant further consideration 
on a de novo basis, new and material evidence since the May 
1996 Board decision must be submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In October 2001 the veteran applied to reopen his claim for 
service connection for PTSD. The RO denied his petition, and 
this appeal ensued.

At the time of the May 1996 Board decision, the following 
evidence was of record:  a VA treatment record dated in 
February 1994 which diagnoses PTSD and lists specific 
traumatic incidents that the veteran reportedly experienced 
while in Vietnam, specifically his truck being fired upon, 
several guns, bullet noises, and seeing Vietnamese troops 
getting killed underneath the truck; the veteran's personnel 
records which indicate that he participated in operations 
against communist aggression (Viet Cong) while serving with 
1st FSR FLC Da Nang from November 23, 1970 until June 19, 
1971; private treatment record of American Red Cross dated in 
February 1994 diagnosing the veteran with PTSD, secondary to 
Vietnam War; a VA treatment record received in April 1994 
which states that the veteran suffered severe trauma in 
Vietnam and was totally disabled; a meritorious unit 
commendation for Force Logistic Command, Fleet Marine Force; 
June 1994 hospital discharge instructions and a VA treatment 
record which states that the veteran was being treated at VA 
hospital for PTSD, that he had been treated for PTSD in the 
PTSD clinic since its inception in February 1994, and that he 
was totally disabled; Consultative Examination record dated 
in June 1994 which diagnosed the veteran with PTSD secondary 
to his combat experiences in Vietnam and specifically notes 
six catastrophic traumatic war experiences in Vietnam; VA 
treatment record dated in September 1994 which states that 
the veteran has all the classic symptoms of PTSD and that the 
veteran saw a female Vietnamese woman tortured and killed by 
six ROK Marines; copies of command chronologies of the Truck 
Company, H&S Battalion, 1st Field Service Regiment for 
November and December 1970 and April 23, 1971 to June 30, 
1971 which indicates that the veteran's company was located 
at Camp Books, Red Beach, DaNang, RVN in November and 
December 1970 and Camp Pendleton, California from April 23 to 
June 30, 1971; the veteran's testimony at a September 1994 
regional office hearing in which he describes stressors; a 
letter to RO from records correspondence section of the 
Personnel Management Support Branch of Marine Corps which 
states that anecdotal incidents are not researchable, that 
the killing of civilians accidentally or in combat is 
extremely difficult to verify, and that they had been unable 
to verify the death of the veteran's friend, G. S., through 
unit diaries or in the directory of names of individuals that 
are on the Vietnam Veterans Memorial; and a March 1995 
statement from the veteran that the name of his close friend 
who died in Vietnam was not G. S. as he had previously 
reported, but J. M. S. and that he was located in the Vietnam 
Veterans Memorial book of names.   

Since the May 1996 Board decision, the veteran has submitted 
the following evidence:  a statement from veteran's wife 
received by the RO in April 1996 but not considered by the 
Board in its May 1996 decision; a Social Security 
Administration decision and statement of the case 
acknowledging that the veteran has PTSD also received by the 
RO in April 1996 but not considered by the Board in its May 
1996 decision; VA hospital and outpatient treatment records 
which contain diagnoses of PTSD and PTSD with severe 
depressive features; the veteran's testimony at a May 2003 RO 
hearing in which he stated that he saw his friend who was 
killed in a motor vehicle accident, after the accident, and 
that his friend's head was wide open and his chest was split 
open (in addition, the veteran testified as to the other 
claimed stressors already of record and one incident not of 
record where the veteran was afraid when his truck had a fan 
go through the radiator and Vietnamese civilians were trying 
to steal the cargo around March 1971); A letter from the 
veteran to the President of the United States regarding his 
PTSD claim; a July 2004 letter from Congressman Tiahrt to the 
veteran; and a June 2004 letter from Department of the Navy 
to Congressman Tiahrt with attached Unit Diary and Report of 
Casualty showing the death of Lance Corporal J. M. S.

As noted above, for service connection to be awarded for 
PTSD, the record must show: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

The Board finds that the evidence submitted since the May 
1996 Board decision does not constitute new and material 
evidence. 

The only statement that has been verified to any extent is 
the death of a fellow Marine in an automobile accident.  
However, the actual stressor, as provided by the veteran, is 
the fact that the veteran provided alcohol to the deceased 
fellow Marine the night before the accident that killed him 
and that he felt responsible for the accident.  However, as 
the RO points out in the August 2004 supplemental statement 
of the case, review of the new documents show that the 
deceased veteran died in January 1971 in a head-on collision 
when he attempted to pick up his M-16 rifle which had fallen 
to the floor of the vehicle he was driving causing him to 
swerve into oncoming traffic.  As there was no mention of 
alcohol being involved in the accident and the veteran was 
not shown to have been present at the accident or that he 
participated in the post accident investigation and/or clean 
up process, there was still no verification of an inservice 
stressor.

In addition, even if there was enough evidence to verify the 
incident noted above, and while there is medical evidence of 
a causal nexus between the veteran's PTSD and, in general, 
his traumatic experiences in Vietnam, the veteran's PTSD has 
never been specifically linked to this particular claimed 
stressor, either prior to the May 1996 Board decision or 
since that decision.  Although the denial of service 
connection in the May 1996 Board decision appears to be based 
solely on the facts that the only claimed stressor did not 
"rise to the level of a recognizable stressor" for the 
purpose of diagnosing PTSD and that there was no independent 
corroboration of the veteran's other claimed stressors, and 
the denial of service connection in the August 2004 
supplemental statement of the case is based on no verified 
inservice stressor, the fact remains that there is no medical 
evidence of a causal nexus between the diagnosed PTSD and a 
verified in-service stressor.  No medical or psychiatric 
specialist has linked PTSD to the death of J.M.S.

While the new evidence relates to an unestablished fact 
necessary to substantiate the claim, the veteran has provided 
no evidence linking this traumatic event to his PTSD; and, 
therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim and is not material.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


